Citation Nr: 1526648	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In January 2014, the Veteran requested reconsideration of the decision.  In an April 2014 rating decision, the RO confirmed the denial of the claims.  In May 2014, the Veteran filed a timely Notice of Disagreement contesting the denial of service connection for his claims.

In May 2015, the Veteran and his son testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the currently diagnosed bilateral sensorineural hearing loss is related to military service.

2.  Affording the Veteran the benefit of the doubt, his tinnitus is causally related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is granting the issues of service connection for hearing loss and tinnitus, any defects with respect to the duties of notice or assistance are harmless and non-prejudicial. 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

When the evidence "is in relative equipoise," the law dictates that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to an award of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran contends that while in service he was exposed to acoustic trauma that caused his current bilateral hearing loss and tinnitus.  At his May 2015 hearing, the Veteran testified that he served as a gunner's mate aboard the U.S.S. LST-776, a tank landing ship that was involved in the assault and occupation of Iwo Jima.  The Veteran's Notice of Separation from U.S. Naval Service (NAVPERS-553) reflects the Veteran's service aboard the U.S.S. LST 776, and the Veteran submitted background information about the ship into the record which notes the ship's involvement in the assault and occupation of Iwo Jima in March 1945, as well as the assault and occupation of Okinawa Gunto in March and April 1945.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure, and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in-service is therefore conceded.  

The Veteran's available service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  His April 1942 entrance examination showed scores of 15/15 in both ears on the whispered voice hearing test.  The Veteran's November 1945 separation examination also showed scores of 15/15 in both ears on both the whispered and spoken voice hearing tests.

In July 2013, the Veteran underwent a VA audiology examination, where he was diagnosed with bilateral sensorineural hearing loss.  The Veteran reported being exposed to loud noise from battlefield noise on Iwo Jima.  Following service, the Veteran was noted to have worked at a stoker plant, an "automobile paper plant" and then as a self-employed roofer from 1951 until his retirement in 1978.  

The VA examiner concluded that the Veteran's currently diagnosed bilateral hearing loss and tinnitus was less likely as not caused by or the result of noise exposure while in the military.  In support of this conclusion, the examiner stated there was no evidence in the record that the Veteran acknowledged difficulty with hearing or had complaints of tinnitus when he separated from the military or in the years following military service.  Given the amount of time that elapsed since the Veteran's discharge from the service in 1945, the VA examiner stated there was lack of evidence indicating that his hearing loss and tinnitus had a much earlier onset.  Further, the examiner noted a long history of occupational noise exposure.

In April 2014, the same VA examiner provided an addendum opinion again concluding that it was less likely as not that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were caused by or the result of noise exposure while in the military.  In support of this conclusion, the examiner referred to the amount of time that has elapsed since the Veteran's discharge from service in 1945.  He also noted the Veteran's long history of occupational noise with no audio examinations in the 68 years between discharge from active service and his VA examination in July 2013 that would indicate his hearing loss had an earlier onset.  The examiner stated that no audiological examinations were found in a review of the Veteran's VA records.  Further, there was no evidence in the record that the Veteran acknowledged difficulty with hearing or had complaints of tinnitus when he separated from the military or in the years following military service.

Affording the Veteran the benefit of the doubt, the Board finds that service connection for hearing loss and tinnitus is warranted. 

First, the Board finds no reason to doubt the Veteran's lay description of in-service noise exposure as the firing of weapons and exposure to noise in a combat environment seems consistent with serving aboard a naval ship. 

Second, the Board notes that the Veteran is competent to testify as to symptoms of hearing loss and tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Despite the lack of documentation in service treatment records, the Veteran has testified under oath that he was treated in sick bay for hearing problems, where he was given drops and other treatment after being seen for his symptoms.  Because this is consistent with statements made by the Veteran through written correspondence and his complaints to the VA examiner of symptoms of hearing loss and tinnitus since service, the Board believes that the Veteran has provided credible testimony regarding continuity of symptomatology.  Further, the Veteran provided credible testimony at his Board hearing that he experienced minimal post-service occupational noise exposure from his work at a paper mill and as a roofer.

Additionally, the Board acknowledges the negative July 2013 and April 2014 VA medical nexus opinions.  However, the Board finds that the opinions are inadequate as they are based on a lack of documentation of hearing loss and tinnitus both in service and in the years following discharge from active duty.  In effect, the examiner impermissibly ignored the Veteran's lay assertions of symptoms of hearing problems and ringing in the ears since service.  Overall, the examiner failed to consider whether his lay statements presented sufficient evidence of etiology such that the claim of service connection could be proven.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the examiner provided insufficient rationale. 

As for the Veteran's reports of tinnitus, the Board notes that because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles, 16 Vet. App. at 370.  

With competent and credible testimony provided by the Veteran, the Board has no reason to doubt that his claims of in-service noise exposure and continuous problems with hearing and ringing in the ears since service.  The Veteran has consistently claimed that he has experienced bilateral hearing loss and tinnitus since service as a result of exposure to in-service acoustic trauma.  The Veteran's statements concerning noise exposure during service and hearing issues post-service are credible.  The lay statements that the Veteran experienced hearing loss and tinnitus since service must be accorded some weight, as they are competent, credible, and therefore persuasive regarding the onset and continuing symptomatology of his hearing loss and tinnitus.  See Jandreau, 492 F.3d at 1377; see also Charles, 16 Vet. App. at 374.  The Board concludes that the lay evidence provides a medically sound basis to attribute the Veteran's current hearing loss and tinnitus to noise exposure in service.

Thus, the evidence of record demonstrates that the Veteran has current bilateral sensorineural hearing loss and tinnitus; he had normal hearing upon entry into service; he was exposed to acoustic trauma in service; and he has experienced hearing loss and tinnitus continually since service.  Further, there is conflicting evidence suggesting that the Veteran had a post-service history of acoustic trauma.  Given these factors, the Board finds the evidence is in equipoise as to whether the Veteran's hearing loss and tinnitus is related to service.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


